UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-1773



IN RE:   STEVEN JAMES HALL, a/k/a Contourimpco,


                Petitioner.



   On Petition for a Writ of Mandamus.      (1:08-cr-00015-MR-1)


Submitted:   September 19, 2013         Decided:   September 24, 2013


Before MOTZ, SHEDD, and DAVIS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Steven James Hall, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Steven   J.     Hall    petitions    for    a   writ     of    mandamus,

alleging the district court has unduly delayed acting on his 28

U.S.C.A. § 2255 (West Supp. 2013) motion.                     He seeks an order

from this court directing the district court to act.                        Our review

of the district court’s docket reveals that the district court

recently     denied    the       motion.    Accordingly,      although       we    grant

leave   to     proceed      in    forma    pauperis,     we   deny    the     mandamus

petition as moot.            We dispense with oral argument because the

facts   and    legal     contentions       are   adequately    presented          in   the

materials     before     this      court   and   argument     would    not    aid      the

decisional process.


                                                                     PETITION DENIED




                                            2